Citation Nr: 0215724	
Decision Date: 11/05/02    Archive Date: 11/14/02

DOCKET NO.  98-05 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

1.  Entitlement to an increased evaluation in excess of 10 
percent for a right knee disability and history of relaxed 
collateral ligaments.

2.  Entitlement to an increased evaluation in excess of 10 
percent for a right knee disability with degenerative 
changes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to November 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of the New 
York, New York, Department of Veterans Affairs (VA) Regional 
Office (RO), wherein the RO continued the disability 
evaluation for the veteran's service-connected right knee 
disability with degenerative changes and history of relaxed 
collateral ligaments at 10 percent.  Subsequently, the 
veteran's file has been transferred to the RO in Winston-
Salem, North Carolina.

This matter was previously before the Board in September 
1999, at which time it was remanded for additional 
development.  

In March 2002, during the pendency of this appeal, the RO 
separated the veteran's service-connected disabilities and 
assigned a separate evaluation of 10 percent for a right knee 
disability with degenerative changes under Diagnostic Codes 
5299-5262 and continued the 10 percent evaluation for a right 
knee disability with a history of relaxed collateral 
ligaments under Diagnostic Code 5257.  Inasmuch as the rating 
for each of these disabilities is not the maximum benefit 
under the rating schedule, and as the veteran has not 
expressly indicated that he wishes to limit his appeal to 
those particular ratings, the claim for an increased 
evaluation for such disabilities remain in controversy, and 
hence, are viable issues for appellate consideration by the 
Board.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

In addition in March 2002 the RO granted service connection 
for weakness of the right anterior tibial muscle and assigned 
a 10 percent evaluation effective 
January 13, 1999.  In this instance, if the veteran disagrees 
with the evaluation or effective date assigned he must submit 
notice of disagreement to the RO.  See Grantham v. Brown, 114 
F.3d (Fed. Cir. 1997).  


FINDINGS OF FACT

1.  VA has fulfilled its duty to assist the veteran in the 
development of all facts pertinent to his claim and all 
available, relevant evidence necessary for the disposition of 
the appeal has been obtained by the RO.

2.  The competent and probative evidence shows that the 
veteran's right knee disability with a history of relaxed 
collateral ligaments is not currently manifested by recurrent 
subluxation or lateral instability. 

3.  The competent and probative evidence shows that the 
veteran's right knee disability with degenerative changes is 
manifested by no more than noncompensable limitation of 
motion confirmed by objective findings.

4.  The veteran is not shown to have nonunion of the right 
tibia and fibula.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for a right knee disability and history of relaxed collateral 
ligaments have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 
5257 (2001).

2.  The criteria for an evaluation in excess of 10 percent 
for a right knee disability with degenerative changes have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5010-5260, 
5261 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records show that in June 1966, 
at Fort Rucker, Alabama, a piece of glass was removed from 
the veteran's right thigh.  In July 1966 he complained of 
right knee pain.  In September 1966 it was noted that he had 
had glass imbedded just above the right knee in 1960.  An X-
ray showed no glass in the joint.  There was some 
calcification at the distal tip of the patella thought to be 
within the patella tendon.  In December 1967 the veteran fell 
into a six-foot hole injuring his knee.  The diagnosis was 
right knee sprain.  It was treated with Wintergreen and an 
Ace bandage.  In September 1969, when seen at an Army 
Hospital in Arizona, it was noted that he had had a piece of 
glass removed from his right knee in 1966 and had had 
episodes of numbness and weakness since.  There appears to be 
some right knee extension weakness.  On his service 
separation examination the veteran denied having or having 
had a "trick" or locked knee.  His DD Form 214 indicates 
that his military occupational specialty was cook.  

In September 1977 the RO granted service-connection for 
relaxed collateral ligaments of the right knee and assigned a 
10 percent disability evaluation under Diagnostic Code 5257, 
effective from March 15, 1977.  That rating was confirmed by 
a February 1982 rating decision.  

At the time of a VA rating examination in May 1990, the 
examiner specifically found no relaxation of the ligaments of 
either knee.  The right knee had a 10 degree deficit in 
flexion as compared to the left and the veteran complained 
that the right knee would become weak and sometimes feel 
"dead."  The examiner noted that the veteran's feet were a 
significant problem.  X-rays of the right knee showed 
evidence of changes in the lower border of the patella, which 
it was noted could be due to an old healed fracture.  The 
joint spaces and other bony structures were normal.  The 
clinical examiner diagnosed history of relaxed collateral 
ligament, right knee, NFTE (not found this examination).  

In August 1990 the RO recharacterized the right knee 
disability as right knee disability with degenerative changes 
and history of relaxed collateral ligaments assigning Code 
5010-5257 and noting that it was "best rated as arthritis."  
The 10 percent rating was confirmed.  In April 1996 and May 
1997 rating decisions the RO denied the veteran's claim for 
an increased rating and continued the 10 percent evaluation.  
He appealed the latter rating decision.  In a March 2002 
rating decision, while the case was at the RO on remand from 
the Board, the RO executed a rating decision which reflects: 
Right knee disability with a history of relaxed collateral 
ligaments rated 10 percent under Diagnostic Code 5257 from 
March 15, 1977, and right knee disability with degenerative 
changes rated 10 percent under Diagnostic Code 5299-5262 from 
November 7, 1996.  Diagnostic Code 5299-5262 pertains to 
impairment of the tibia and fibula.

In March 1996 the veteran underwent a VA joints examination.  
It was noted that he had injured his right knee in Vietnam in 
1968 when he jumped from a "Chopper."  The examiner noted 
that the veteran had had a severe laceration of the knee 
prior to service.  The veteran currently complained of 
constant knee pain, his knee giving way and limping.  On 
examination, there reportedly was pain over the medial joint 
line.  There was no quadriceps atrophy or lax collateral 
ligaments.  The range of motion of the right knee was 130 
degrees flexion to 10 degrees extension.  Slight decrease in 
flexion was noted by the examiner.  There was no swelling, 
deformity or other impairment of the knee.  An X-ray of the 
right knee revealed small spurs, with an intact knee joint.  
The clinical diagnoses were traumatic osteoarthritis and 
internal derangement of the medial meniscus.  

A VA joints examination was conducted in February 1997.  The 
C file appears to have been reviewed as the examiner noted 
that the veteran had had surgery in 1966 for removal of glass 
from his knee.  It was also noted that he had a history of a 
knee injury in 1967 treated with temporary immobilization for 
a few days.  The veteran currently complained of occasional 
right knee pain and instability.  He used Motrin as needed, 
which had provided some pain relief.  He could ambulate 
without assistance for about four blocks, and claimed that he 
used a self-made crutch for longer distances.  On 
examination, he had a slight right lower extremity limp.  
There was some tenderness on palpation at the right lateral 
knee.  There was no edema.  There was mildly decreased right 
quadriceps motor power with one inch of quadriceps atrophy.  
There was mild right knee varus and no swelling or other 
impairment of the knee.  Flexion of the right knee was to 125 
degrees and extension was to zero degree.  X-rays showed 
small spurs, with the knee joint intact.  The clinical 
diagnosis was early osteo-arthritis of the right knee.  

Outpatient treatment records from a VA medical center (MC) 
dated from January 1996 to November 1996 primarily show 
complaints unrelated to the right knee.  

A VA joints examination was conducted in December 1997.  It 
was noted that the claims file was reviewed.  He gave a 
history of a right knee injury in service after a jump.  The 
veteran currently complained of chronic right knee pain, 
occasional swelling and stiffness.  He reportedly had right 
knee instability about three to four times a month.  It was 
noted that he was independent in activities of daily living, 
and could ambulate without assistance up to a six-block 
distance, although his knee was usually painful after three 
to four blocks.  He took Motrin as needed for pain with some 
relief.  On examination, range of motion if the right knee 
was from zero to 125 degrees.  There was right quadriceps 
atrophy that measured .5-inches and tenderness on palpation.  
He could ambulate without an assistive device with right knee 
varus.  The diagnosis was mild post traumatic osteoarthritis 
of the right knee and it was noted that prior X-rays showed 
small spurs.

In January 1999 the veteran underwent a VA joints 
examination.  It was noted that he had injured his right knee 
in Vietnam when he was jumping out of a helicopter at about 
15 feet and left something pop in his knee.  It was noted 
that he had a history of progressive neurological loss in 
respect to his right lower extremity and that his gait had 
been altered.  He walked with a limp and could not dorsiflex 
his right ankle.  He also had a recurvatum of his right knee 
when he attempted to walk.  He complained of weakness and 
numbness of his right leg.  He was not on any medications and 
he did not use a knee brace.  It was noted that he was 
unemployed but had worked previously on occasion as a cab 
driver.  His last full-time job was in "1966" when he did 
air conditioning work and at that point he was laid off.  
Examination of his knee revealed that he had full extension.  
He had flexion actively to 90 degrees and passive range of 
motion was from zero to 135 degrees.  The examiner noted that 
he could not appreciate any instability of the knee and there 
were no effusions.  There was some weakness on flexion of the 
right knee and it was graded at 4/5.  There were no scars 
around the right knee.  X-rays showed some elongation of the 
patella and some mild degenerative changes subpatellaly, it 
was otherwise normal.  The clinical examiner stated a 
diagnostic impression of status post injury to the right 
knee, noting that it was questionable whether he had on old 
fracture of his patella or some patellar tendon injury.  
There was no significant underlying degenerative joint 
disease.  In addition, the veteran was he had an undefined 
neurological problem involving his right lower extremity.  It 
was recommended that he undergo a neurological evaluation and 
or review the record for further definitive etiology of his 
right lower leg.

At his personal hearing in July 1999 the veteran testified 
that he had pain in his right knee on a continuous basis, and 
instability or buckling of the right knee quite often.  He 
claimed that on occasion, he had fallen due to a loss of 
balance in the right knee.  He used a cane, which gave him 
stability and balance.  Hearing Transcript (Tr.), p. 3.  He 
reported that his right leg would swell from the ankle to the 
knee, that he had numbness frequently, and that he could walk 
two full blocks without a problem with his knee but then had 
to stop.  Tr., p. 4.  He stated that his right knee had 
become more disabling within the past year and had become so 
disabling that it had affected his employment.  He last 
worked as a warehouseman.  He stated that he thought his 
employer felt he was an insurance risk because he had fallen 
a few times on the job.  Tr., p. 6.  He was also had been a 
letter carrier for the United States Postal Service for about 
seven years prior to eligibility for pension benefits.  As a 
letter carrier he had to walk a lot and that was one of the 
reasons he was taken off of that job.  Tr., p. 7.  He was 
considered to have abused his leave while at the Post Office.  
He stated that he could not handle the cold weather and snow 
up to his knees.  Tr., p. 26.  He stated also that he was 
unable to perform any physical activities and had to lift his 
knee when he climbed stairs.  VA had given him a soft knee 
brace.  Tr., p. 8.  He reported that he had knee pain when he 
walked and his right leg was a quarter of an inch shorter 
than the left.  Tr., p. 15.  He had cracking in his knee when 
he stood.  Tr., p. 18.  On a scale of one to ten, ten being 
the worst, the veteran assigned an eight to an eight and a 
half to the instability of his right knee.  Tr., pp. 18-19.  
He also stated that his knee would swell occasionally.  Tr., 
pp.19-20.  

A VAMC outpatient treatment report dated in March 1999 shows 
the veteran's right knee pain worsened with flexion and 
extension and had gotten worse with activity.  He reported 
"numbness" of the knee and a "pinching pain" and 
occasional decreased range of motion.  It was noted that he 
limped on the right side.  He had a history of the knee 
"giving out" and of falling.  He was able to perform all 
activities but was limited in duration with walking.  The 
assessment was that it seemed like there was some real 
atrophy and maybe slight right knee contracture.

An electromyography laboratory report of August 1999 shows 
that nerve conduction studies of the right lower extremity 
were normal.  Other findings suggested S-1 radiculopathy.  It 
was noted that the veteran's legs were spastic and he walked 
with a spastic gait.

A VA joints examination was conducted in November 2000.  The 
examiner reviewed the claims file.  The veteran again 
reported that he had hurt his right knee in Vietnam when he 
jumped from a helicopter and that he had had some stiffness 
in his knee since then.  He reported that he presently did 
not work and was unable to hold a job because of his knees, 
legs, back and other complaints.  He said he felt as if he 
were "stepping in holes" and that he though he knee might 
be weak.  His knee did not buckle under him or slip from side 
to side; nor had he spontaneously fallen.  He stated that his 
knee would lock and had caused him to slow down until it 
passed.  He had "pinching" pain in the knee most days and 
felt the pain was deep inside the knee.  It was noted that he 
did not describe a lack of endurance or other giving way or 
instability, and did not describe swelling, heat or redness.  
A history of weakness was not confirmed.  He did not describe 
any flare-ups and did not use any corrective shoes, brace or 
cane.  The examiner noted that the veteran did not describe 
any dislocation or recurring subluxation or any 
constitutional symptoms.  On examination his knees were 
symmetrical in appearance with landmarks preserved.  There 
was no swelling, heat or redness.  There was no tenderness on 
palpation medially or laterally, parapatellar or directly 
over the knee joint.  He could extend the knee to zero 
degrees without pain.  He could flex to 130 degrees without 
pain.  Against resistance, the veteran could extend and flex 
the knee without any obvious pain or discomfort.  Posterior 
and anterior drawer signs were negative, and the knee was 
felt to be medially and laterally stable.  He performed deep 
knee bends without the manifestation of pain.  There was 
slight crepitation  at the lateral aspect of the knee.  
Muscular tone was good.  His gait was such that he walked 
somewhat slowly, slightly wide based and he had a slight 
limp, which favored the right lower extremity.  There was no 
visible atrophy seen or noted.  The veteran was flatfooted on 
the right.  The examiner commented that "Other than the 
symptom of pain described, findings of the knee would be a 
severe limitation on a job that required standing or 
ambulation without significant weight bearing."  The 
diagnosis was history and remote degenerative joint disease 
of the right knee.  

X-rays of the right knee showed mild degenerative change with 
spurring about the patella; previous trauma to the inferior 
pole of the patella could not be excluded.  

A VA neurological disorders examination was also conducted in 
November 2000.  On examination the veteran could walk on his 
toes, but with some difficulty on his heels.  Tandem gait 
walking was performed poorly.  Romberg test was within normal 
limits.  He could not jog.  He could bend adequately.  The 
strength in all quadrants was good.  The right anterior tibia 
was moderately weak compared to the left.  Reflexes were 
symmetrical and active.  Straight-leg raising was normal.  
Superficial sensation and "trace figures" were normal in 
all four extremities.  Joint sense was normal.  The diagnoses 
pertained to the veteran's back and to possible vitamin 
deficiency.  A neurological follow-up examination was 
conducted in October 2001 to address the question of whether 
any existing neurologic symptoms and pathology affecting the 
right lower extremity were attributable to the veteran's 
service-connected right knee disability.  The examiner noted 
that some of the symptoms and pathology were attributable to 
the veteran's service-connected right knee disability.

In December 2000 the veteran was seen at VAMC with complaints 
of his right leg "giving out".  He reported that his right 
leg felt weak.  He was unable to straighten his knee 
completely.  There was no numbness.  Extension of his knee 
was limited to 130 degrees.  There was no effusion and no 
instability.  His right lower extremity strength was 5/5.  He 
had decreased light touch in the entire right leg.  The 
diagnosis was chronic right leg weakness.

In October 2001 thew VA examiner who performed the November 
2000 joints examination wrote that the veteran's knee pain 
would not be severe enough to limit a job that required some 
work standing and/or lifting or walking and that he should be 
able to hold a job requiring standing and ambulation unless 
he had to do heavy weight bearing.  The examiner noted that 
the veteran's knee would be adversely affected by prolonged 
and heavy weight bearing.  

In an October 2001 follow-up note the VA neurological 
examiner who performed the November 2000 examination stated 
that some of the veteran's symptoms and pathology were 
attributable to his right knee disability.  

Outpatient treatment records dated in February 2002 show that 
on examination of the lower extremities, the veteran's gait 
was uneven but it was steady.  

Legal Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2001).  In determining the disability 
evaluation, VA has a duty to acknowledge and consider all 
regulations which are potentially applicable based upon the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  Governing 
regulations include 38 C.F.R. §§ 4.1, 4.2 and 4.41 (2001), 
which require the evaluation of the complete medical history 
of the veteran's condition.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Although a rating specialist is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. 4.20 (2001).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

Diagnostic Code 5256 provides that ankylosis of the knee, if 
extremely unfavorable, in flexion at an angle of 45 degrees 
or more, warrants a 60 percent rating; if in flexion between 
20 degrees and 45 degrees, 50 percent is assignable; if in 
flexion between 10 degrees and 20 degrees, 40 percent is 
assignable.  When at a favorable angle in full extension, or 
in slight flexion between 0 degrees and 10 degrees, 30 
percent is assignable.  38 C.F.R. § 4.71a, Diagnostic Code 
5256.  

Under Diagnostic Code 5257, other knee impairment, when there 
is recurrent subluxation or lateral instability which is 
severe, 30 percent is assignable; when moderate, 20 percent 
is assignable; or when slight, 10 percent is assignable.

When there is dislocated semilunar cartilage, with frequent 
episodes of "locking," pain, and effusion into the joint, a 
maximum of 20 percent rating is assignable under Diagnostic 
Code 5258.  

When there is symptomatic removal of the semilunar cartilage 
a maximum evaluation of 10 percent is assignable under 
Diagnostic Code 5259.

Under Diagnostic Code 5260, limitation of flexion of the knee 
to 15 degrees warrants a 30 percent rating.  When flexion is 
limited to 30 degrees, 20 percent is warranted.  Flexion 
limited to 45 degrees warrants 10 percent and to 60 degrees 
zero percent. 

Under Diagnostic Code 5261, when there is limitation of leg 
extension to 45 degrees, 50 percent is warranted.  When 
extension is limited to 30 degrees, 40 percent is warranted.  
When extension is limited to 20 degrees, 30 percent is 
warranted.  When extension is limited to 15 degrees, 20 
percent is warranted.  Limitation of extension to 10 degrees, 
warrants a 10 percent rating and limitation to 5 degrees 
warrants zero percent.

Under 38 C.F.R. § 4.71, Plate II, normal range of knee motion 
is identified as flexion to 140 degrees and extension of 0 
degrees.

Diagnostic Code 5262, impairment of the tibia and fibula with 
malunion warrants a 10 percent disability rating where there 
is slight knee or ankle disability, a 20 percent disability 
rating where there is moderate knee or ankle disability, and 
a 30 percent disability rating where there is marked knee or 
ankle disability.  A 40 percent disability rating is provided 
for nonunion of the tibia and fibula with loose motion and 
requiring a brace.

Diagnostic Code 5263 provides a maximum disability rating of 
10 percent for traumatic acquired genu recurvatum with 
weakness and insecurity in weight bearing.

Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R. §§ 4.10, 
4.40, 4.45 (2001).

Diagnostic codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based on the 
functional loss due to pain on use or due to flare-ups under 
38 C.F.R. §§ 4.40, 4.45, 4.59.  Johnson v. Brown, 9 Vet. App. 
7 (1997); and DeLuca, supra.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2001).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2001).

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the Rating Schedule is 
to recognize painful motion with joints or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful motion, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight bearing and nonweight-bearing and, if 
possible, with the range of the opposite undamaged joint.  38 
C.F.R. § 4.59.

Diagnostic Code 5010 provides that arthritis due to trauma 
that is substantiated by x-rays is to be rated as 
degenerative arthritis under Diagnostic Code 5003.  
Diagnostic Code 5003 provides that degenerative arthritis 
established by x-ray findings is rated according to 
limitation of motion for the joint or joints involved.  Where 
limitation of motion is noncompensable, a rating of 10 
percent is assigned for each major joint (including the ankle 
and the knee) or group of minor joints affected by limitation 
of motion to be combined not added under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion a 10 percent rating is assigned where there is x-ray 
evidence of involvement of two or more major joints, or two 
or more minor joint groups; and a 20 percent evaluation is 
assigned where there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups and 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

In addition, diagnostic code 5003 is to be read in 
conjunction with 38 C.F.R. § 4.59, and it is contemplated by 
a separate regulation.  38 C.F.R. § 4.40, which relates to 
pain in the musculoskeletal system.

The General Counsel for VA issued a precedent opinion in July 
1997, which held that a claimant who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97.  When the 
knee disorder is already rated under Diagnostic Code 5257, 
the veteran must also have limitation of motion which at 
least meets the criteria for a zero percent rating under 
Diagnostic Codes 5260 (flexion limited to 60 degrees or less) 
or 5261 (extension limited to 5 degrees or more) in order to 
obtain a separate rating if arthritis is clinically 
demonstrated.

In August 1998 the VA General Counsel issued VAOPGCPREC 9-98.  
In this opinion, General Counsel, citing Lichtenfells v. 
Derwinski, 1 Vet. App. 484, 488 (1991), held that even if the 
claimant technically has full range of motion but the motion 
is inhibited by pain, a compensable rating for arthritis 
under Diagnostic Code 5003 and § 4.59 would be available, 
assuming of course that arthritis is clinically demonstrated.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25 (2001).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (2001).  
The Court has held that a claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of her 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, she should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 
225 (1993).

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  
One Diagnostic Code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the diagnosis and demonstrated symptomatology.  Any 
change in a Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

Ratings shall be based as far as possible, upon the average 
impairments of earning capacity with the additional proviso 
that the Secretary shall from time to time readjust this 
schedule of ratings in accordance with experience.  To accord 
justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the 
Director of Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1) (2001).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107 (West Supp. 2002).  

Analysis

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  38 U.S.C.A. §§ 5100 et seq. 
(West Supp. 2002).  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, Pub. L. No. 106-475, § 7(b), 114 
Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions); see generally 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In addition, VA 
has recently published new regulations, which were created 
for the purpose of implementing many of the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  These new regulations, which in pertinent 
part are effective as of the date of enactment of the VCAA, 
interpret and implement the mandates of the statute, "and do 
not provide any rights other than those provided by the 
VCAA."  66 Fed. Reg. 45,629.

In this case, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible and 
that the duty to notify and the duty assist have been met 
under the new law.  

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  In June 2001 the RO provided notice concerning the 
VCAA to the veteran, advising him of the relevant evidence 
that was already of record and asking that he identify any 
additional evidence relevant to his claim.  He was told that 
the RO would obtain any VA medical records and that it would 
obtain private records if he authorized their release or that 
he could obtain them if he wished.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In addition, by virtue of 
the rating decisions, statement of the case (SOC) and 
supplement SOCs issued during the pendency of the appeal, the 
veteran was given notice of the information and evidence 
necessary to substantiate his claim and the specific laws and 
regulations pertaining to the claim for increased 
compensation benefits for his knee disability.  In light of 
the above, the Board finds that the duty to notify has been 
sufficiently complied with in this case.  

The duty to assist also has been satisfied.  The veteran was 
provided VA examinations in March 1996, February 1997, 
December 1997, January 1999 and November 2000 in connection 
with his claim for increased compensation benefits for his 
service-connected right knee disability, and other probative 
evidence has been obtained, including VA outpatient records 
and clarifying information from two VA examiners.  
Additionally, the veteran was given the opportunity to 
proffer testimony to support his claim at a personal hearing.  
The Board is unaware of any additional evidence that has not 
already been requested and/or obtained that is pertinent to 
the veteran's appeal.

Having determined that the duty to notify and assist has been 
satisfied, the Board turns to an evaluation of the veteran's 
claim on the merits.  

In 1990 the veteran's service connected right knee disability 
was characterized by the RO as right knee disability with 
degenerative changes and history of relaxed collateral 
ligaments and rated as 10 percent disabling under Diagnostic 
Code 5010 - 5257.  At that time, there was no laxity 
whatsoever found by the examiner and the only abnormality 
noted was a 10-degree deficit in flexion along with the 
veteran's subjective complaint of weakness and a dead 
feeling.  Thus, the RO noted that it would best be rated as 
arthritis.  There was no basis for assigning separate ratings 
for instability under Code 5257 (as none was shown) and for 
limitation of motion and the RO appropriately rated the 
limitation of motion, which would have been noncompensable 
under the knee flexion code.  

By a March 2002 rating decision the RO assigned a separate 10 
percent rating for degenerative changes of the knee in 
addition to the 10 percent rating for history of relaxed 
collateral ligament under Code 5257.  The effective date of 
the separate rating for degenerative changes was November 7, 
1996, date of the veteran's claim for increase.  Accordingly, 
the Board will consider whether the veteran is entitled to an 
increased evaluation for either disability.  

In order to warrant the next higher evaluation of 20 percent 
under Diagnostic Code 5257 for any ligamentous impairment, 
the evidence must show that the veteran's right knee 
disability is productive of moderate recurrent subluxation or 
lateral instability of the knee.

The evidence in this case shows that veteran has claimed to 
have occasional right knee instability.  However, on the 
March 1996 VA joints examination he was found to have no 
laxity of the collateral ligaments and no objective findings 
to support his claim of the knee giving way.  At the time of 
the February 1997 VA joints examination the examiner again 
did not note any instability of the right knee including any 
ligamentous laxity.  On the VA examination in January 1999 
the examiner indicated that he could not appreciate any 
instability of the knee.  At that time there was mention of a 
neurological loss, inability to dorsiflex his right ankle and 
recurvatum of the right knee on attempting to walk but none 
of those recent findings has been related to his in-service 
knee complaints about 30 years earlier.  In that regard, 
despite the veteran having told physicians in the past that 
he hurt his knee in a parachute jump, his service medical 
records document his knee complaints but say nothing of such 
an injury and there is nothing in his service records 
suggesting that as a cook he had to jump from helicopters.  
In any event, on VA orthopedic examination in November 2000, 
the veteran complained of knee pain most days but, as noted 
by the examiner, he denied buckling, did not describe any 
dislocation or recurring subluxation, and was unaware of the 
knee slipping from side to side.  He reported that he 
experienced some degree of stiffness of the right knee and a 
feeling as if he were "stepping in holes."  On examination, 
the knee was assessed for instability and found to be stable.  
The knee was not swollen or warm.  Muscle tone was good and 
there was strength was not impaired.  Thus, the above 
evidence does not show moderate knee impairment with 
instability, ligamentous laxity, subluxation or the like so 
as to warrant more than the currently assigned 10 percent 
rating under Code 5257.  

In regard to the rating for degenerative changes (arthritis), 
it is unclear why the RO has recently changed the diagnostic 
code from 5010 to 5262.  Inasmuch as arthritis is to be rated 
on limitation of motion and since the veteran is not shown to 
have malunion of the tibia and fibula, rating his 
degenerative changes under Code 5262 is not appropriate.  X-
rays of the right knee taken in 1996 showed only small spurs 
and ones taken in 1999 showed some "elongation" of the 
patella and some mild degenerative changes "subpatellarly"; 
the X-rays were not noted to show any abnormality of the 
tibia or fibula.  Although on the latter occasion there was a 
question at that of whether the veteran had an old healed 
fracture of the patella, there is nothing to indicate that he 
had one in service and any patella fracture is not service 
connected.  

The evidence shows that on VA examination in March 1996 the 
veteran reported pain over the medial joint line.  Flexion of 
the right knee was to 130 degrees and extension was to 10 
degrees.  Although the diagnosis was traumatic osteoarthritis 
and internal derangement of the medial meniscus, the basis 
for the latter diagnosis is unclear and no supporting 
findings were shown on X-ray which demonstrated an in tact 
knee joint.  In any event, limitation of extension to 10 
degrees would warrant a 10 percent rating under Code 5261, 
which is the separate percentage rating assigned back to 
March 1996 by the RO for degenerative changes.  On VA 
examination in February 1997 flexion of the right knee was to 
125 degrees and extension was to zero degrees.  The diagnosis 
was early osteoarthritis of the right knee.  Thus, at that 
time, the evidence did not show compensable limitation of 
motion so clearly no more than a 10 percent would be 
warranted based on that evidence.  When the veteran underwent 
a VA examination in December 1997 range of motion of the 
right knee was from zero to 125 degrees, again showing 
noncompensable limitation of flexion not warranting more than 
the 10 percent assigned.  

The report of the January 1999 VA examination notes some 
nonservice-connected right lower extremity problems.  
Nevertheless, extension of the right knee was full and 
although active flexion was reported to be 90 degrees, 
passive flexion was to 135 degrees.  Strength on flexion was 
4/5, which indicates only a slight deficit.  The examiner 
found that there was no significant joint disease and noted 
that the veteran had an undefined neurological problem 
involving the right lower extremity.  Even assuming that the 
maximum flexion that could be accomplished without difficulty 
was 90 degrees, flexion must be limited to only 45 to meet 
the criteria for 10 percent under Code 5261 and limited to 30 
degrees for a 20 percent rating.   The most recent VA 
examination in November 2000 shows that the veteran could 
extend to zero-degrees and flex to 130 degrees without pain.  
He had no swelling.  X-rays of the right knee showed mild 
degenerative change with spurring about the patella.  

Based on the above, it is concluded that even with 
consideration of the DeLuca factors the criteria for a rating 
higher than 10 percent for degenerative changes of the right 
knee are not met or more closely approximated.  38 C.F.R. 
§§ 4.7, 4.4.40, 4.45. 4.59, 4.71a, Diagnostic Codes 5010-
5262, 5261.  

The Board has considered whether an evaluation greater than 
10 percent is warranted under various other knee codes but 
finds that they either do not provide a higher rating or they 
contemplate pathology/manifestations that veteran does not 
experience or that are not shown by the competent evidence to 
be part of the service-connected disability.  

Based on the foregoing, the Board finds that a preponderance 
of the competent and probative evidence is against a higher 
schedular rating for any right knee ligament impairment and 
for the right knee disability with degenerative changes.




ORDER

Entitlement to an evaluation in excess of 10 percent for a 
right knee disability with history of relaxed collateral 
ligaments is denied.

Entitlement to an evaluation in excess of 10 percent for a 
right knee disability with degenerative changes is denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

